DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 3/18/2022 has been entered. The Applicant amended claims 2-5 and 12-13. Claims 1-14 are pending.
Response to Arguments
Applicant's arguments filed 12/12/13 have been fully considered but they are not persuasive. Applicants argue that “Claim 1 of the present application recites "a transport optical unit having a specimen- facing objective ... for imaging a specimen plane ... ." (Emphasis added.) In this manner, the present application contemplates imaging a full two-dimensional area of a specimen onto a sensor. Feng, in contrast, describes a line-scanning device that generates a one-dimensional line image of a specimen on a sensor”, [page 7 of the remarks]. The Examiner respectfully disagrees. Firstly, it is noted that the features upon which applicant relies (i.e., imaging a full two-dimensional area of a specimen onto a sensor) is not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). Secondly, the Examiner relied on reference Feng only for the obviousness determination of the limitation that, “a sensor surface formed from a plurality of sensor lines arranged parallel to one another, the sensor lines each extend in an orthogonal direction with respect to the optical axis of the transport optical unit and the direction lying orthogonal to the sensor lines of the image sensor”. Feng teaches this limitation in [0088] and Figs. 12-13 (pl. see the rejection below). The primary prior art Dunsby “Optical Arrangement for Oblique Plane Microscopy”, which is used in the rejection is a conventional microscope (Fig. 6), therefore the argument is not persuasive.
The Applicant further argues “If the techniques of Feng were used to image two-dimensional regions … to generate a two-dimensional image of a specimen. Such an approach takes longer than the simultaneous imaging technique described in the present application”, [page 7 of remarks]. The Examiner respectfully disagrees. The Examiner’s response is two-dimensional imaging is not recited in the rejected claim and techniques of secondary prior art Feng is not used for the rejection. Feng is relied only for the limitation of sensor with a plurality of sensor lines arranged parallel to one another and the sensor lines each extend in an orthogonal direction with respect to the optical axis. 
In response to argument that “Jalkio's system uses glass prisms (see, e.g., Jalkio at Abstract), which have their own dispersion characteristics, the system exhibits better chromatic correction than if it used holographic elements. However, such a system would still be far from usable in the detection path of a fluorescence system (i.e., the type of system used in Feng). Specifically, a fluorescence system must not only work with … that the combination is therefore improper”, [pages 7-8]. The Examiner respectfully disagrees. The Examiner’s response is “a fluorescence system” is not recited in the rejected claim, and the rejection did not point to any fluorescence system. Jalkio is relied only for the limitation of a detection optical unit has an anamorphic magnification system, a magnification of the anamorphic magnification system. Although the claims are interpreted in light of the specification, limitations from the specification (like fluorescence radiation) are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The cited references in combination teach the claimed limitations. Dunsby teaches an oblique plane microscope, a detection optical unit having an image sensor, a transport optical unit having a specimen-facing objective which is arranged both for specimen illumination by a light sheet tilted relative to an optical axis of the transport optical unit. Feng is relied for “a sensor surface formed from a plurality of sensor lines arranged parallel to one another, the sensor lines each extend in an orthogonal direction with respect to the optical axis of the transport optical unit ..” and Jalkio is relied only for the limitation of a detection optical unit has an anamorphic magnification system, a magnification of the anamorphic magnification system, in a direction lying orthogonal to the sensor lines of the image sensor. The applicant's arguments are against the references individually, and pointing to the features of secondary art upon which the Examiner did not rely on. It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, in view of the above reasons, Examiner maintain rejections.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dunsby (US 8,582,203), in view of Feng et al. (US 2007/0114362) and further in view of Jalkio et al. (US 4,872,747).

Regarding claim 1, Dunsby teaches an oblique plane microscope (refer to US 8,582,203), comprising: 
a detection optical unit (Fig. 6, assembly 18, lenses 38 and 40, [col. 7, lines 21- 22]) having an image sensor which has a sensor surface formed (charge-coupled device (CCD) detector (e.g. detector 48 in Figures 4, 5 and 6), or other means for detecting or viewing the magnified image, [col. 7, line 33]), and 
a transport optical unit (lenses 26, 28, 32 and 34, [col. 6, lines 60-65], Fig. 6) having a specimen-facing objective (sample 12 facing objective lens 26, [col. 6, lines 36-37]) which is arranged both for specimen illumination by a light sheet tilted relative to an optical axis of the transport optical unit and for imaging a specimen plane illuminated with the light sheet onto the sensor surface of the image sensor (Fig. 6 shows objective lens 26 is arranged both for sample 12 illumination by a light sheet tilted relative to an optical axis of the lenses 26, 28, 32 and 34 and for imaging a sample plane illuminated with the light sheet onto the sensor surface of the image sensor CCD 48; “FIG. 6. Light from a laser 80 (or other illumination source) may be focused by a cylindrical lens 82 to produce a sheet of illumination in the focal plane of lens 34”, [col. 9, lines 29-32]), wherein 
an optical axis of the detection optical unit is tilted with respect to the optical axis of the transport optical unit (Fig. 6 shows optical axis of the detection optical unit lenses 38 and 40 is tilted with respect to the optical axis of the transport optical unit lenses 26, 28, 32 and 34), 
Dunsby doesn’t explicitly teach 
a sensor surface formed from a plurality of sensor lines arranged parallel to one another, 
the sensor lines each extend in an orthogonal direction with respect to the optical axis of the transport optical unit, and wherein 
the detection optical unit has an anamorphic magnification system, a magnification of the anamorphic magnification system, in a direction lying orthogonal to the sensor lines of the image sensor, being less than a magnification of the anamorphic magnification system in a direction lying parallel to the sensor lines of the image sensor.  
Dunsby and Feng are related as microscopes.
Feng teaches a sensor surface formed from a plurality of sensor lines arranged parallel to one another (Figs. 12 and 14 shows a plurality of sensor lines arranged parallel to one another; “line-scan imaging sensors 81”, [0088]), the sensor lines each extend in an orthogonal direction with respect to the optical axis of the transport optical unit (“FIG. 12, each of the plurality of sensors 81 is mapped … The sensors 81 can be imaging sensors such as a linear line-scan CCD or a TDI line-scan CCD. Sensors are also referred to as detectors herein”, [0088]; Fig. 13 shows the detection optical unit is in a direction lying orthogonal to the sensor lines of the image sensor) and the direction lying orthogonal to the sensor lines of the image sensor (see Figs. 11-14, detector 81). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Dunsby to include a plurality of sensor lines arranged parallel to one another as taught by Feng for the predictable result of generating a single integrated image, which provides images with hierarchical spectral resolution, and at high resolution and at high speed, as Feng described in [0007, 0089-0090].
Dunsby in view of Feng doesn’t explicitly teach the detection optical unit has an anamorphic magnification system, a magnification of the anamorphic magnification system, being less than a magnification of the anamorphic magnification system in a direction lying parallel to the sensor lines of the image sensor.  
Dunsby and Jalkio are related as imaging systems.
Jalkio teaches the detection optical unit has an anamorphic magnification system, a magnification of the anamorphic magnification system, in a direction lying orthogonal to the sensor lines of the image sensor, being less than a magnification of the anamorphic magnification system in a direction lying parallel to the sensor lines of the image sensor (“using anamorphic optics to produce the required magnification in the direction of spot travel, while providing unit (or less) magnification in the orthogonal direction; [col. 1, lines 64-66]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Dunsby in view of Feng to include a anamorphic magnification system as taught by Jalkio for the predictable result of decreasing the area of the spot image, hence increasing the light level on the detector and increasing the light level of the illumination source or the sensitivity of the detector, as Jalkio described in [col. 1, line 62 to col. 2, line 3].
Regarding claim 3, the oblique plane microscope according to claim 1 is rejected (see above).
Dunsby in view of Feng and Jalkio teaches the oblique plane microscope according to claim 1 (see above).
Dunsby further teaches the magnification system comprises a tube lens system (Fig. 6, 38 is a tube lens system).
Regarding claim 4, the oblique plane microscope according to claim 1 is rejected (see above).
Dunsby in view of Feng and Jalkio teaches the oblique plane microscope and anamorphic magnification system according to claim 1 (see above).
Dunsby further teaches the oblique plane microscope according to claim 1, wherein the anamorphic magnification system comprises a telescopic system (see Fig. 6 and summary of the invention; objective lens 26 as is used to illuminate the sample, [col. 6, lines 60-61; col. 7, lines 21-36]).  )
Regarding claim 5, the oblique plane microscope according to claim 1 is rejected (see above).
Dunsby in view of Feng and Jalkio teaches the oblique plane microscope according to claim 1 (see above). 
Jalkio further teaches the anamorphic magnification system comprises a prism system (“FIG. 3 is an anamorphic prism system”; [col. 3, lines 5-6]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Dunsby in view of Feng to include a prism system as taught by Jalkio for the predictable result of obtaining various magnification or deflection angles depending on the desired application of the prismatic angular anamorphic optical system, as Jalkio described in [col. 2, lines 32-37].
Regarding claim 6, the oblique plane microscope according to claim 1 is rejected (see above).
Dunsby in view of Feng and Jalkio teaches the oblique plane microscope according to claim 1 (see above). 
Jalkio further teaches the anamorphic magnification system is part of a changing device, which comprises multiple magnification systems which are selectively insertable into the detection optical unit (“proper choice of angles between prism faces and orientations, a wide variety of magnifications, and deflections angles are possible”, [col. 5, lines 44-50], here magnification is selectable insertable).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Dunsby in view of Feng to include a changing device, which comprises multiple magnification systems as taught by Jalkio for the predictable result of obtaining various magnification or deflection angles depending on the desired application of the prismatic angular anamorphic optical system, as Jalkio described in [col. 2, lines 32-37].
Regarding claim 7, the oblique plane microscope according to claim 1 is rejected (see above).
Dunsby in view of Feng and Jalkio teaches the oblique plane microscope according to claim 1 (see above). 
Dunsby further teaches the oblique plane microscope according to claim 1, wherein the transport optical unit is telecentric on both sides (transport optical unit, lenses 26, 28, 32 and 34, telecentric on both sides), the oblique plane microscope further comprising an illumination optical unit arranged to produce the light sheet in an intermediate image space (“lens 82 to produce a sheet of illumination in the focal plane of lens 34”, [col. 9, lines 30-33], Fig. 6 shows oblique plane microscope), such that the light sheet produced in the intermediate image space is imaged into the specimen (“the intermediate image 36 (Image 2) which corresponds to the sample 12”, [col.7, lines 7-8]), the specimen plane illuminated with the light sheet is imaged as an intermediate image into the intermediate image space (“lens 82 to produce a sheet of illumination in the focal plane of lens 34”, [col.9, lines 31-32]), and the detection optical unit  images the intermediate image generated in the intermediate image space onto the image sensor (see Fig. 8, sensor CCD 48), and wherein an optical axis  of the illumination optical unit, and the optical axes of the transport optical unit, and of the detection optical unit intersect one another in the intermediate image space (see Fig. 6, “the intermediate image 36 (i.e. at the point where the focal plane of lens 38 intersects with the focal plane of lens 34”, [col. 7, lines 38-40]),
Regarding claim 8, the oblique plane microscope according to claim 7 is rejected (see above).
Dunsby in view of Feng and Jalkio teaches the oblique plane microscope according to claim 7 (see above). 
Dunsby further teaches a scanning element arranged in the transport optical unit, through which scanning element the light sheet in the specimen is moveable transversely to the optical axis of the transport optical unit (“an alternative set up in combination with an electronically-controlled stage for positioning the sample or for moving the sample in one or more directions. By scanning the sample in one or more directions it is then possible to build up a 3D image of the sample”, [col. 4, lines 37-42]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Dunsby in view of Feng and Jalkio to include a scanning element as taught by Dunsby as another setup for the predictable result of obtaining 3D image of the sample [col. 4, lines 37-42].
Regarding claim 9, the oblique plane microscope according to claim 7 is rejected (see above).
Dunsby in view of Feng and Jalkio teaches the oblique plane microscope according to claim 7 (see above). 
Dunsby in another embodiment teaches the transport optical unit is free of a beam splitter (Figs. 3-5, “… 21 may be replaced by a larger partially reflecting beamsplitter”, [col. 6, lines 43-44]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Dunsby in view of Feng and Jalkio to include a beam splitter as taught by Dunsby as another embodiment for the predictable result of covering the whole of the back aperture of lens 26, e.g. as shown in FIG. 4 [col. 6, lines 44-46].
Regarding claim 10, the oblique plane microscope according to claim 8 is rejected (see above).
Dunsby in view of Feng and Jalkio teaches the oblique plane microscope according to claim 8 (see above). 
Dunsby further teaches the scanning element is arranged within the transport optical unit at a site of a realistic pupil image (“enabling the oblique plane in the sample to be imaged without aberrations”, [col. 2, lines 60-61]).
Regarding claim 11, the oblique plane microscope according to claim 7 is rejected (see above).
Dunsby in view of Feng and Jalkio teaches the oblique plane microscope according to claim 7 (see above). 
Dunsby further teaches the illumination optical unit contains a telescopic system and an illumination objective facing the intermediate image space (see Fig. 6 and summary of the invention; objective lens 26 as is used to illuminate the sample, [col. 6, lines 60-61; col. 7, lines 21-36]).  
Regarding claim 12, the oblique plane microscope according to claim 7 is rejected (see above).
Dunsby in view of Feng and Jalkio teaches the oblique plane microscope contains an anamorphic system according to claim 7 (see above). 
Dunsby further teaches the illumination optical system contains an anamorphic system configured to generate the light sheet in the intermediate image space (“lens 82 to produce a sheet of illumination in the focal plane of lens 34”, [col. 9, lines 30-33]; “the intermediate image 36, i.e. at the point where the focal plane of lens 38 intersects with the focal plane of lens 34”, [col. 7, lines 38-40]).
Regarding claim 13, the oblique plane microscope according to claim 7 is rejected (see above).
Dunsby in view of Feng and Jalkio teaches the oblique plane microscope contains an anamorphic system according to claim 7 (see above). 
Dunsby further in an alternative set up teaches the illumination optical system contains a further scanning element configured to generate the light sheet in the intermediate image space (“an alternative set up in combination with an electronically-controlled stage for positioning the sample or for moving the sample in one or more directions. By scanning the sample in one or more directions it is then possible to build up a 3D image of the sample”, [col. 4, lines 37-42]; “lens 82 to produce a sheet of illumination in the focal plane of lens 34”, [col. 9, lines 30-33]; “the intermediate image 36, i.e. at the point where the focal plane of lens 38 intersects with the focal plane of lens 34”, [col. 7, lines 38-40]). It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Dunsby in view of Feng and Jalkio to include a scanning element as taught by Dunsby as another setup for the predictable result of obtaining 3D image of the sample [col. 4, lines 37-42].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dunsby, in view of Feng et al. and Jalkio et al. as applied to claim 1 above, and further in view of Bradbury et al. (US 2015/0182118).

Regarding claim 2, the oblique plane microscope according to claim 1 is rejected (see above).
Dunsby in view of Feng and Jalkio teaches the oblique plane microscope according to claim 1 (see above).
Dunsby in view of Feng and Jalkio teaches doesn’t explicitly teach the image sensor is an sCMOS sensor.  
Dunsby and Bradbury are related as imaging systems.
Bradbury teaches the image sensor comprises a sCMOS sensor (“detectors can include CCD, CMOS, SCMOS or other detectors”, [0211]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Dunsby in view of Feng and Jalkio to include a sCMOS sensor as taught by Jalkio for the predictable result of providing a physical 2D spatial image with reducing movement artifacts, as Bradbury teaches in [0211], (detectors can include CCD, CMOS, SCMOS or other detectors that will provide a physical 2D spatial image. Images are received by the system and timed such that one sensor defines the longest exposure time and all other sensors are timed that their relative shorter exposure is synchronized to the end of the longest exposure time to reduce movement artifacts).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dunsby, in view of Feng et al. and Jalkio et al. as applied to claim 1 above, and further in view of view of Maekawa et al. (US 2014/0136132).

Regarding claim 14, the oblique plane microscope according to claim 1 is rejected (see above).
Dunsby in view of Feng and Jalkio teaches the oblique plane microscope according to claim 1 (see above). 
Dunsby in view of Feng and Jalkio teaches doesn’t explicitly teach the specimen-facing objective is shiftable along the optical axis of the transport optical unit.
Dunsby and Maekawa are related as microscopes.
Maekawa teaches an arrangement wherein the specimen-facing objective is shiftable along the optical axis of the transport optical unit (“the objective lens is moved in the optical axis direction”, [0062]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Dunsby in view of Feng and Jalkio to include a specimen-facing objective shiftable along the optical axis of the transport optical unit to focus over the entire field of view to capture the image of the sample, as Maekawa teaches in Fig. 2 and [0062].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A./Examiner, Art Unit 2872         

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872